Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1/A of our report dated March 29, 2010, relating to the financial statements and financial statement schedule of RNK, Inc., d/b/a RNK Communications, Inc., which appears in such Registration Statement. We also consent to the reference to us under the heading Experts in such Registration Statement. /s/ Fiondella Milone & Lasaracina, LLP Glastonbury, Connecticut April 5, 2010
